Exhibit 10.6

 

FORM OF RESTRICTED STOCK AWARD AGREEMENT

 

Tuesday Morning Corporation
2004 Long-Term Equity Incentive Plan

 

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made by Tuesday
Morning Corporation, a Delaware corporation (the “Company”), as of
                               (the “Grant Date”), pursuant to the Tuesday
Morning Corporation 2004 Long-Term Equity Incentive Plan, as amended (the
“Plan”), the terms of which are incorporated by reference herein in their
entirety.

 

WHEREAS, the Company desires to grant to                                (the
“Awardee”) the shares of equity securities specified herein (“Restricted
Shares”), subject to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company agrees as
follows:

 

1.                                      Grant of Restricted Shares.  Effective
as of the Grant Date, the Company shall cause to be issued in the Awardee’s name
the following Restricted Shares:                                shares of the
Company’s common stock, $.01 par value.  The Company shall cause certificates
evidencing the Restricted Shares, and any Retained Distributions issued with
respect to the Restricted Shares, to be issued in the Awardee’s name.  During
the Restricted Period such certificates shall bear a restrictive legend to the
effect that ownership of such Restricted Shares (and any such Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms, and conditions provided in the Plan and this
Agreement.  The Awardee shall have the right to vote the Restricted Shares
awarded to the Awardee and to receive and retain all regular cash dividends, and
to exercise all other rights, powers and privileges of a holder of Common Stock,
with respect to such Restricted Shares, with the exception that (a) the Awardee
shall not be entitled to delivery of the stock certificate or certificates
representing such Restricted Shares until the Forfeiture Restrictions applicable
thereto shall have expired, (b) the Company shall retain custody of all Retained
Distributions made or declared with respect to the Restricted Shares (and such
Retained Distributions shall be subject to the same restrictions, terms and
conditions as are applicable to the Restricted Shares) until such time, if ever,
as the Restricted Shares with respect to which such Retained Distributions shall
have been made, paid, or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in separate accounts and
(c) the Awardee may not sell, assign, transfer, pledge, exchange, encumber, or
dispose of the Restricted Shares or any Retained Distributions during the
Restricted Period.  Upon issuance the certificates for the Restricted Shares
shall be delivered to the Secretary of the Company or to such other depository
as may be designated by the Committee as a depository for safekeeping until the
forfeiture of such Restricted Shares occurs or the Forfeiture Restrictions
lapse, together with stock powers or other instruments of assignment, each
endorsed in blank, which will permit transfer to

 

1

--------------------------------------------------------------------------------


 

the Company of all or any portion of the Restricted Shares and any securities
constituting Retained Distributions which shall be forfeited in accordance with
the Plan and this Agreement.  In accepting the award of Restricted Shares set
forth in this Agreement the Awardee accepts and agrees to be bound by all the
terms and conditions of the Plan and this Agreement.

 

2.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated below:

 

(a)                                 “Forfeiture Restrictions” shall mean any
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of Restricted Shares issued to the Awardee hereunder and the
obligation to forfeit and surrender such Restricted Shares to the Company.

 

(b)                                 “Restricted Period” shall mean the period
designated by the Committee during which Restricted Shares may not be sold,
assigned, transferred, pledged, or otherwise encumbered.

 

(c)                                  “Restricted Shares” shall mean Shares that
are subject to the Forfeiture Restrictions under this Agreement.

 

(d)                                 “Retained Distributions” shall mean any
securities or other property (other than regular cash dividends) distributed by
the Company in respect of Restricted Shares during any Restricted Period.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

3.                                      Transfer Restrictions.  Except as
otherwise authorized by the Committee, the Restricted Shares granted hereby may
not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of (other than by will or the applicable
laws of descent and distribution) to the extent then subject to the Forfeiture
Restrictions.  Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby.  Further,
the Restricted Shares granted hereby that are no longer subject to Forfeiture
Restrictions may not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws.  The
Awardee also agrees (a) that the Company may refuse to cause the transfer of the
Restricted Shares to be registered on the applicable stock transfer records if
such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable securities law and (b) that the
Company may give related instructions to the transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.

 

4.                                      Vesting.  The Restricted Shares that are
granted hereby shall be subject to Forfeiture Restrictions.  The Forfeiture
Restrictions shall lapse as to the Restricted Shares that are granted hereby in
accordance with the provisions of subsections (a) through (d) of this Section 4.

 

2

--------------------------------------------------------------------------------


 

(a)                                 Generally.  The Forfeiture Restrictions
shall lapse as to the Restricted Shares that are granted hereby as provided in
subsections (b)(i) and (b)(ii), provided that (i) the Awardee’s service as an
employee has not terminated prior to                               , 20      ;
and (ii) the performance goals provided in subsections (b)(i) and b(ii) required
for lapse of the Forfeiture Restrictions have been achieved on or before
                                , 20      .  If the Awardee’s service as a
employee terminates before                                 , 20       then,
except as otherwise specified in subsections (c) or (d) below, the Forfeiture
Restrictions then applicable to any of the Restricted Shares shall not lapse and
all of the Restricted Shares with respect to which Forfeiture Restrictions have
not then lapsed shall be forfeited to the Company upon such cessation of
service.  Further, to the extent the performance goals required for lapse of the
Forfeiture Restrictions set forth in subsections (b)(i) and (b)(ii) of this
Section 4 are not achieved by                               , 20      , then,
except as otherwise specified in subsections (c) and (d) below, the Forfeiture
Restrictions then applicable to any of the Restricted Shares relating to such
unachieved performance goals shall not lapse, and all of the Restricted Shares
with respect to which Forfeiture Restrictions have not then lapsed shall be
forfeited to the Company on                                 , 20      .

 

(b)                                 Vesting Date.  The Restricted Shares will
vest (subject to the provisions of subsection (a)) in accordance with the
following schedule:

 

(i)                                     on                                 ,
20    , the Forfeiture Restrictions shall lapse, and the Restricted Shares will
vest, with respect to            (      %) of the Restricted Shares, if by such
date                                       ; and

 

(ii)                                  on                                 ,
20    , the Forfeiture Restrictions shall lapse, and the Restricted Shares will
vest, with respect to the remaining            (      %) of the Restricted
Shares, if by such date                                 .

 

(c)                                  Death or Disability.  Notwithstanding any
provisions of Section 4 to the contrary, in the event the Awardee’s service as
an employee is terminated due to the death or Disability of the Awardee prior to
a date provided in subsections (b), the Forfeiture Restrictions for all of the
Restricted Shares with respect to which Forfeiture Restrictions have not then
lapsed shall lapse on the date of such cessation of service due to death or
Disability.

 

(d)                                 Change in Control.  Notwithstanding any
provisions of Section 4 to the contrary, in the event a Change in Control occurs
prior to the date the Awardee’s service with the Company is terminated the
Forfeiture Restrictions for all of the Restricted Shares with respect to which
Forfeiture Restrictions have not then lapsed shall lapse on the date of such
Change in Control.

 

5.                                      Effect of Lapse of Restrictions.  Upon
the lapse of the Forfeiture Restrictions with respect to a Restricted Share
granted hereby the Company shall cause to be delivered to the Awardee a stock
certificate representing such Restricted Share, and such Restricted Share shall
be transferable by the Awardee (except to the extent that any proposed

 

3

--------------------------------------------------------------------------------


 

transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of applicable securities law).

 

6.                                      Capital Adjustments and
Reorganizations.  The existence of the Restricted Shares shall not affect in any
way the right or power of the Company or any company the stock of which is
awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

 

7.                                      Section 83(b) Election.  The Awardee
shall not exercise the election permitted under section 83(b) of the Code with
respect to the Restricted Shares without the written approval of the Chief
Financial Officer of the Company.

 

8.                                      Legend.  The Awardee consents to the
placing on the certificate for the Restricted Shares of an appropriate legend
restricting resale or other transfer of the Restricted Shares except in
accordance with the Securities Act of 1933 and all applicable rules thereunder.

 

9.                                      Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
Company’s principal business office address and to the Awardee at the Awardee’s
residential address, or at such other address and number as a party shall have
previously designated by written notice given to the other party in the manner
hereinabove set forth.  Notices shall be deemed given when received, if sent by
facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

 

10.                               Amendment and Waiver.  Except as otherwise
provided herein or in the Plan or as necessary to implement the provisions of
the Plan, this Agreement may be amended, modified or superseded only by written
instrument executed by the Company and the Awardee.  Only a written instrument
executed and delivered by the party waiving compliance hereof shall waive any of
the terms or conditions of this Agreement.  Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized director
or officer of the Company other than the Awardee.  The failure of any party at
any time or times to require performance of any provisions hereof shall in no
manner effect the right to enforce the same.  No waiver by any party of any term
or condition, or the breach of any term or condition contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other condition, or the breach
of any other term or condition.

 

11.                               Governing Law and Severability.  This
Agreement shall be governed by the laws of the State of Delaware without regard
to its conflicts of law provisions.  The invalidity of any

 

4

--------------------------------------------------------------------------------


 

provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

12.                               Successors and Assigns.  Subject to the
limitations which this Agreement imposes upon the transferability of the
Restricted Shares granted hereby, this Agreement shall bind, be enforceable by
and inure to the benefit of the Company and its successors and assigns, and to
the Awardee, the Awardee’s permitted assigns and upon the Awardee’s death, the
Awardee’s estate and beneficiaries thereof (whether by will or the laws of
descent and distribution), executors, administrators, agents, legal and personal
representatives.

 

13.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be an original for all purposes
but all of which taken together shall constitute but one and the same
instrument.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized as of the date first above written.

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

EVP, Chief Administrative Officer and

 

 

Chief Financial Officer

 

5

--------------------------------------------------------------------------------


 

IRREVOCABLE STOCK POWER

 

KNOW ALL MEN BY THESE PRESENTS, That The Undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto Tuesday Morning Corporation, a Delaware
corporation (the “Company”), the Restricted Shares transferred pursuant to the
RESTRICTED STOCK AWARD AGREEMENT dated                   , by the Company
granting Restricted Shares to the undersigned (the “Award Agreement”); and
subject to and in accordance with the Award Agreement the undersigned does
hereby constitute and appoint the Secretary of the Company the undersigned’s
true and lawful attorney, IRREVOCABLY, to sell, assign, transfer, hypothecate,
pledge and make over all or any part of such Restricted Shares and for that
purpose to make and execute all necessary acts of assignment and transfer
thereof, and to substitute one or more persons with like full power, hereby
ratifying and confirming all that said attorney or his substitutes shall
lawfully do by virtue hereof.

 

In Witness Whereof, the undersigned has executed this Irrevocable Stock Power on
this              day of                   , 20      .

 

 

 

 

Name of Awardee:

 

 

6

--------------------------------------------------------------------------------